            Case 2:20-cv-02978-CMR Document 5 Filed 11/02/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARVEY MIGUEL ROBINSON, JR.,                  :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-2978
                                              :
PENNSYLVANIA DEPARTMENT                       :
OF CORRECTIONS, et al.,                       :
     Defendants.                              :

                                             ORDER

       AND NOW, this 2nd day of November, 2020, it appearing that Harvey Miguel Robinson,

Jr. has not complied with the Court’s September 9, 2020 Order, which directed him to file a

certified copy of his prisoner account statement for the six-month period prior to the filing of this

civil action, it is ORDERED that:

       1.      The Clerk of Court shall RESEND Robinson a copy of the Court’s September 9,

2020 Order (ECF No. 4). 1

       2.      If Robinson seeks to proceed with this case he shall, within thirty (30) days of

the date of this Order, file a certified copy of his prisoner account statement showing all deposits,

withdrawals, and a current balance, from any correctional facility in which he was confined

during the time period from December 9, 2019 through June 9, 2020. Alternatively, Robinson

can proceed by submitting $400 (the $350 filing fee and $50 administrative fee) to the Clerk of

Court within twenty-one (21) days of the date of this Order.




1
 The pandemic resulting from COVID-19 has significantly impacted judicial operations in this
District and across the country. Because of the delay and confusion resulting from the pandemic,
the Court will give Robinson another opportunity to comply with the Court’s prior Order.

                                                  1
            Case 2:20-cv-02978-CMR Document 5 Filed 11/02/20 Page 2 of 2




       3.      If Robinson is ultimately granted leave to proceed in forma pauperis, he will be

obligated to pay the $350 filing fee in installments pursuant to 28 U.S.C. § 1915(b), even if this

case is dismissed. He will not be entitled to the return of any payments made toward the fee.

       4.      If Robinson fails to comply with this Order, his case may be dismissed without

further notice for failure to prosecute.

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe

                                              CYNTHIA M. RUFE, J.




                                                 2
